Case 4:21-mj-01399 Document 1 Filed on 06/23/21 in TXSD Page 1 of 4



                                                         United States Courts
                                                       Southern District of Texas
                                                              &/>ED
                                                            June 23, 2021
                                                     EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt

                                             4:21-MJ-1399




June 23, 2021
Case 4:21-mj-01399 Document 1 Filed on 06/23/21 in TXSD Page 2 of 4
Case 4:21-mj-01399 Document 1 Filed on 06/23/21 in TXSD Page 3 of 4
Case 4:21-mj-01399 Document 1 Filed on 06/23/21 in TXSD Page 4 of 4




                                    23rd
